TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00400-CR



                                 Leon Gantt Patterson, Appellant

                                                   v.

                                   The State of Texas, Appellee


        FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
           NO. 6612, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Leon Gantt Patterson seeks to appeal a judgment of conviction for first-

degree murder. The trial court has certified that this is a plea bargain case and Patterson has no right

of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                                ___________________________________________

                                                Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: September 3, 2009

Do Not Publish